DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed 5/4/22 is acknowledged. Claims 1-20 are pending. Claims 1 and 7 are amended. Claims 16-20 are new. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “detection of at least one of 2-propenenitrile, 2-butoxy-ethanol, furfural, 6-methyl-5-hepten-2-one, or isoprene”. Examiner notes that the claimed invention is directed to a ketone sensor and generating a ketone signal. Examiner notes that many of the claimed compounds are not ketones. Therefore it is unclear how a ketone sensor can detect non-ketone compounds. 
Claim 19 recites “detection of at least one of decane, benzene, aldehydes, or branched aldehydes”. Examiner notes that the claimed invention is directed to a ketone sensor and generating a ketone signal. Examiner notes that many of the claimed compounds are not ketones. Therefore it is unclear how a ketone sensor can detect non-ketone compounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 6-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mault (WO 01/93743 A2 – previously cited) in view of Hara et al. (JP 2010025716 A), hereinafter Hara further in view of Budiman (US 2014/0066736 A1).
Regarding Claim 1, Mault teaches: A device (figure 1), comprising: an opening, that provides a flow path through which a person breathes (mouthpiece 12, inlet 14); a sensor, wherein the sensor is configured to generate a ketone signal corresponding to a concentration of a respiratory component in exhalations of the person, wherein the ketone signal includes metabolic data (examine notes that a signal corresponding to ketone levels in the breath inherently includes metabolic data), and the concentration of the respiratory component is associated with a level of ketone bodies in blood of the person (page 9 lines 22-30); a display (page 9 lines 22-30; display 66); and an electronic circuit configured to: receive the ketone signal and generate a visual indication based on the ketone signal and the metabolic data on the display (page 9 lines 22-30; analysis module 50; see also claim 1) and  generate a prompt based to indicate to the person to breathe into the opening (page 7 lines 25-30).
Mault does not mention that the sensor comprises a bed of carbon nanofibers connected to a working electrode. Hara teaches a breath sensor (title; paragraph 0001) configured to measure ketone/acetone (paragraph 0033) wherein the sensor is comprised of a bed of carbon nanofibers (paragraph 0034) and further connected to the electrodes (figures 4, 5, paragraph 0035). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Mault wherein the sensor is comprised of a bed of carbon nanofibers connected to electrodes as the substitution of one ketone sensor for another would have yielded predictable results to one of ordinary skill in the art (namely the detection of ketones, and generation of a ketone signal).
While Hara mentions sensor electrodes connected to the carbon fibers (paragraph 0035), Mault in view of Hara do not mention the specifics of the sensor electrodes – a counter and reference electrodes comprising conductive paint. Budiman teaches analyte sensors configured to measure ketone (claims 6, 13, 19) can comprise a working, counter and reference electrode formed of conducting paint (paragraph 0052, 0066; i.e. carbon and silver – a first and second conductive paint).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the sensor of Mault in view of Hara wherein the sensor includes a counter and reference electrodes comprising first and second conductive paint as the substitution of one type of electrode for another would have yielded predictable results to one of ordinary skill (namely the measuring of analyte concentration). 
Mault in view of Hara, further in view of Budiman do not mention prompting the user to breath
Regarding Claim 2, Mault in view of Hara, further in view of Budiman teaches: The device of claim 1. Mault further teaches wherein the sensor comprises a metabolic rate meter (abstract; page 9 line 23).
Regarding Claim 6, Mault in view of Hara, further in view of Budiman teaches: The device of claim 1, wherein the sensor is any of a sensor and a sensor array which captures exhaled breath through a part of the flow path (Mault - claim 5; page 10 lines 1-20) and wherein the sensor is a nanoparticle sensor (Hara – paragraph 0034 – nanofibers, i.e. nanoparticles). 
Regarding Claim 7, Mault teaches: A respiratory analyzer, comprising: a flow path operable to receive and pass respiratory gases (claim 7; page 10 lines 8-20); the flow path having a first end in communication with a respiratory connector and a second end in communication with a source for the respiratory gases (claim 7; page 10 lines 8-20), the respiratory connector configured to be supported in contact with a subject so as to pass exhaled gases as the subject breathes (claim 7; page 10 lines 8-20), the flow path comprising a flow tube mouthpiece through which the exhaled gases pass (claim 7; page 10 lines 8-20), and a sensor chamber (claim 7; page 10 lines 8-20) attached to a smartphone, the sensor chamber disposed between the flow tube and the first end (page 5 line 32 – page 6 line 7; claim 7; page 10 lines 8-20), the sensor chamber being a concentric chamber surrounding one end of the flow tube; and a processor, configured to generate a ketone signal correlated with a ketone concentration in the exhaled gases passing through the flow path (claim 7; page 10 lines 8-20) and generate a prompt based on a predetermined time (i.e. periodically), wherein the prompt indicates to the subject to breathe into the flow tube mouthpiece (page 7 lines 25-30).
Mault does not mention that the sensor comprises a bed of carbon nanofibers connected to a working electrode. Hara teaches a breath sensor (title; paragraph 0001) configured to measure ketone/acetone (paragraph 0033) wherein the sensor is comprised of a bed of carbon nanofibers (paragraph 0034) and further connected to the electrodes (figures 4, 5, paragraph 0035). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the analyzer of Mault wherein the sensor is comprised of a bed of carbon nanofibers connected to electrodes as the substitution of one ketone sensor for another would have yielded predictable results to one of ordinary skill in the art (namely the detection of ketones, and generation of a ketone signal).
While Hara mentions sensor electrodes connected to the carbon fibers (paragraph 0035), Mault in view of Hara do not mention the specifics of the sensor electrodes – a counter and reference electrodes comprising conductive paint. Budiman teaches analyte sensors configured to measure ketone (claims 6, 13, 19) can comprise a working, counter and reference electrode formed of conducting paint (paragraph 0052, 0066; i.e. carbon and silver – a first and second conductive paint).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the analyzer of Mault in view of Hara wherein the sensor includes a counter and reference electrodes comprising first and second conductive paint as the substitution of one type of electrode for another would have yielded predictable results to one of ordinary skill (namely the measuring of analyte concentration). 
Regarding Claim 8, Mault in view of Hara, further in view of Budiman teaches: The respiratory analyzer of claim 7. Hara further mentions wherein the ketone sensor comprises a nanoparticle sensor (paragraph 0034 – nanofiber, i.e. nanoparticles).
Regarding Claim 9, Mault teaches: The respiratory analyzer of claim 7, wherein the ketone sensor comprises a sensor or sensor array that is correlated with the ketone concentration (it is inherent that a ketone sensor correlates with ketone concentration; page 26 lines 25-26). Hara further mentions wherein the ketone sensor comprises a nanoparticle sensor (paragraph 0034 – nanofiber, i.e. nanoparticles).
Regarding Claim 10, Mault in view of Hara, further in view of Budiman teaches: The respiratory analyzer of claim 7. Mault further teaches comprising: a flow rate sensor (claim 10; figure 7).
Regarding Claim 11, Mault in view of Hara, further in view of Budiman teaches: The respiratory analyzer of claim 10. Mault further teaches wherein the flow rate sensor comprises a pair of nanoparticle or microelectronic or nanoelectronic flow rate sensors (page 30 lines 24-27, page 15 lines 19-27; micro ultrasonic transducers, piezo electric, i.e. microelectronic).
Regarding Claim 12, Mault in view of Hara, further in view of Budiman teach: The device of claim 1. Budiman further teaches wherein the first conducting paint can be chosen from a group that comprises a carbon paint (paragraph 0052). While Budiman does not explicitly mention that the counter electrode’s paint comprises carbon paint, it would have been obvious to one of ordinary skill in the art before the effective filing date to have tried to modify the device of Mault in view of Hara, further in view of Budiman wherein the  counter electrode comprises a first conducting paint that comprises a carbon paint as it would merely be choosing from a finite number of identified, predictable solutions [aluminum, carbon (such as graphite), cobalt, copper, gallium, gold, indium, iridium, iron, lead, magnesium, mercury (as an amalgam), nickel, niobium, osmium, palladium, platinum, rhenium, rhodium, selenium, silicon (e.g., doped polycrystalline silicon), silver, tantalum, tin, titanium, tungsten, uranium, vanadium, zinc, zirconium], with a reasonable expectation of success.
Regarding Claim 13, Mault in view of Hara, further in view of Budiman teach: The device of claim 1. Budiman further teaches wherein the second conducting paint can be chosen from a group that comprises a silver (Ag) material (paragraph 0052). While Budiman does not explicitly mention that the reference electrode’s paint comprises silver, it would have been obvious to one of ordinary skill in the art before the effective filing date to have tried to modify the device of Mault in view of Hara, further in view of Budiman wherein the  reference electrode comprises a second conducting paint that comprises a silver material as it would merely be choosing from a finite number of identified, predictable solutions [aluminum, carbon (such as graphite), cobalt, copper, gallium, gold, indium, iridium, iron, lead, magnesium, mercury (as an amalgam), nickel, niobium, osmium, palladium, platinum, rhenium, rhodium, selenium, silicon (e.g., doped polycrystalline silicon), silver, tantalum, tin, titanium, tungsten, uranium, vanadium, zinc, zirconium], with a reasonable expectation of success.
Regarding Claim 14, Mault in view of Hara, further in view of Budiman teach: The respiratory analyzer of claim 7. Budiman further teaches wherein the first conducting can be chosen from a group that paint comprises a carbon paint (paragraph 0052). While Budiman does not explicitly mention that the counter electrode’s paint comprises carbon paint, it would have been obvious to one of ordinary skill in the art before the effective filing date to have tried to modify the analyzer of Mault in view of Hara, further in view of Budiman wherein the  counter electrode comprises a first conducting paint that comprises a carbon paint material as it would merely be choosing from a finite number of identified, predictable solutions [aluminum, carbon (such as graphite), cobalt, copper, gallium, gold, indium, iridium, iron, lead, magnesium, mercury (as an amalgam), nickel, niobium, osmium, palladium, platinum, rhenium, rhodium, selenium, silicon (e.g., doped polycrystalline silicon), silver, tantalum, tin, titanium, tungsten, uranium, vanadium, zinc, zirconium], with a reasonable expectation of success.
Regarding Claim 15, Mault in view of Hara, further in view of Budiman teach: The respiratory analyzer of claim 7. Budiman further teaches wherein the second conducting paint can be chosen from a group that comprises a silver (Ag) material (paragraph 0052). While Budiman does not explicitly mention that the reference electrode’s paint comprises silver, it would have been obvious to one of ordinary skill in the art before the effective filing date to have tried to modify the analyzer of Mault in view of Hara, further in view of Budiman wherein the  reference electrode comprises a second conducting paint that comprises a silver material as it would merely be choosing from a finite number of identified, predictable solutions [aluminum, carbon (such as graphite), cobalt, copper, gallium, gold, indium, iridium, iron, lead, magnesium, mercury (as an amalgam), nickel, niobium, osmium, palladium, platinum, rhenium, rhodium, selenium, silicon (e.g., doped polycrystalline silicon), silver, tantalum, tin, titanium, tungsten, uranium, vanadium, zinc, zirconium], with a reasonable expectation of success.
Regarding Claim 16, Mault in view of Hara, further in view of Budiman teach: The device of claim 1, wherein the electronic circuit is further configured to: receive a signal from an exercise monitor, wherein the signal includes an instruction to the person to breathe into the opening (Mault - page 7 line 23-page 8 line 3).
Regarding Claim 17,  Mault in view of Hara, further in view of Budiman teach: The device of claim 16, wherein the electronic circuit is further configured to: transmit data associated with the ketone signal to the exercise monitor (Mault - page 7 line 23-page 8 line 3).
Regarding Claim 20,  Mault in view of Hara, further in view of Budiman teach: The device of claim 1, wherein the prompt is generated periodically (Mault - page 7 line 23-page 8 line 3). 

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mault in view of Hara, further in view of Budiman, further in view of Ahmad et al. (US 2016/0331272 A1).
Regarding Claim 3-5, Mault in view of Hara, further in view of Budiman teaches: The device of claim 2. While Mault teaches  wherein the metabolic rate meter is a nanoparticle flow rate sensor (page 9 line 32), and the flow rate sensor includes an oxygen sensor or a carbon dioxide sensor (page 9 line 29 – page 10 line 5, claims 3 and 4), Mault does not mention that the oxygen and co2 sensors are nanoparticle sensors. 
Ahmad teaches the use of nanoparticle sensor in breath analyte analysis (title; abstract; paragraph 0154 – acetone, oxygen and carbon dioxide). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Mault to include nanoparticle based sensor as the substitution of one sensor type for another would have yielded predictable results to one of ordinary skill. Further, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Mault in view of Hara, further in view of Budiman to include nanoparticle based o2 and co2 sensors as nanoparticle-based sensors offer the potential of being sufficiently sensitive and selective for a number of breath sensing systems, while also being relatively reliable and inexpensive (Ahmad - paragraph 0068). 
Response to Arguments and Amendments
Regarding 112 rejections, The previous rejections are withdrawn. Additional rejections are presented. 
Regarding 103 Rejections, Applicant argues that the art fails to teach generating a prompt. Examiner respectfully disagrees. Mault teaches prompt generation on pages 7-8. The rejection is maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al. (A nanomaterial-based breath test for distinguishing gastric cancer from benign gastric conditions; British Journal of Cancer (2013) 108, 941–950 | doi: 10.1038/bjc.2013.44)
Fuchs et al. (Breath gas aldehydes as biomarkers of lung cancer; Int. J. Cancer: 126, 2663–2670 (2010) 2009 UICC)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791